Order entered November 21, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01552-CV

                          BRIAN MAURICE FULLER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F10-51976-I

                                          ORDER
       Before the Court is appellee’s November 13, 2013 unopposed second motion for an

extension of time to file a brief. Appellee timely filed its brief on Monday, November 18, 2013.

Accordingly, we DENY appellee’s motion as moot.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE